


EXHIBIT 10.1






December 26, 2012
Mitchel Laskey
MJL Advisors, Inc.


Dear Mr. Laskey:
 
This is to confirm the terms of your appointment as a non-employee Director,
Chairman of the Board and Chairman of the Audit Committee of IZEA, Inc., a
Nevada corporation (the “Company”).


Overall, in terms of time commitment, we expect your attendance at all the Board
of Directors (the "Board") meetings and meetings of the audit, compensation and
nomination committees of the Board (as applicable). In addition, you will be
expected to devote appropriate preparation time ahead of each meeting.
By accepting this appointment, you have confirmed that you are able to allocate
sufficient time to meet the expectations of this position.
Compensation
For and in consideration of the services to be performed by you, Company agrees
to pay you as follows:
Monthly Compensation. Ten thousand dollars ($10,000) per month payable at the
beginning of each month for the services of that month.
Restricted Stock. Subject to all approvals required by law, the Company will
grant you 60,000 restricted stock units of the Company as of the date of this
agreement. An additional 60,000 restricted stock units of the Company will be
issued six months from the date of this agreement. Finally, you will be eligible
for an additional issuance of 120,000 of restricted stock units of the Company
All restricted stock units issued will be subject to Rule 144.
Certain Representations. You represent and agree that you are accepting the
shares of common stock being issued to you pursuant to this Agreement for your
own account and not with a view to or for sale of distribution thereof. You
understand that the securities are restricted securities and you understand the
meaning of the term “restricted securities.” You further represent that you were
not solicited by publication of any advertisement in connection with the receipt
of the shares and that you have consulted tax counsel as needed regarding the
shares.
Out-of-Pocket Expenses. Company agrees to reimburse you for out-of-pocket
expenses incurred by you in connection with your service (including
out-of-pocket expenses and transportation expenses, provided that such expenses
are against original and valid receipts and pre-approved by the Company in
writing (the “Expenses”).
Payment of the Expenses, as applicable, shall be made against your itemized
invoice following the receipt of the relevant invoice, which invoice shall be
submitted to the Company within Seven (7) days of the end of each calendar month
during the term of this letter of appointment.
For the avoidance of any doubt, the Options (subject to their terms) and the
aforementioned Expenses constitute the full and final consideration for your
appointment, and you shall not be entitled to any additional consideration, of
any form, for your appointment and service.

--------------------------------------------------------------------------------



Office: 321.332.6830 Fax: 407.264.8489
Address: 1000 Legion Way, Suite 1600, Orlando, Florida, 32801




--------------------------------------------------------------------------------






Travel
You will undertake such travelling as may reasonably be necessary for the
performance of your duties, including travelling for Board meetings and site
visits if required.
Duties
You will undertake such duties and powers relating to the Company and any
subsidiaries or associated companies of the Company (the “Group”) as the Board
may from time to time reasonably request. Directors have the same general legal
responsibilities to the Company as any other director. The Board as a whole is
collectively responsible for promoting the success of the Company by directing
and supervising the Company's affairs, inter alia, as follows:
•
Providing entrepreneurial leadership of the Group within a framework of prudent
and effective controls which enable risk to be assessed and managed; and

•
Setting the Group's strategic aims, ensures that the necessary financial and
human resources are in place for the Group to meet its objectives and reviews
management performance; and

•
Setting the Group's values and standards and ensures that its obligations to its
shareholders and others are understood and met.

Confidential Information
You undertake to the Company that you shall maintain in strict confidentiality
all trade, business, technical or other information regarding the Company, the
Group, its affiliated entities and their business affairs including, without
limitation, all marketing, sales, technical and business know-how, intellectual
property, trade secrets, identity and requirements of customers and prospective
customers, the Company's methods of doing business and any and all other
information relating to the operation of the Company (collectively, the
“Confidential Information”). You shall at no time disclose any Confidential
Information to any person, firm, or entity, for any purpose unless such
disclosure is required in order to fulfill your responsibilities as director.
You further undertake that you shall not use such Confidential Information for
personal gain.
“Confidential Information” shall not include information that (i) is or becomes
part of the public domain other than as a result of disclosure by you, (ii)
becomes available to you on a non-confidential basis from a source other than
the Company, provided that the source is not bound with respect to that
information by a confidentiality agreement with the Group or is other Laskey
prohibited from transmitting that information by a contractual legal or other
obligation, or (iii) can be proven by you to have been in your possession prior
to disclosure of the information by the Company. In the event that you are
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or other process)
to disclose any Confidential Information, it is agreed that you, to the extent
practicable under the circumstances, will provide the Company with prompt notice
of any such request or requirement so that the Company may seek an appropriate
protective order or waive compliance with this paragraph 6. If a protective
order or the receipt of a waiver hereunder has not been obtained, you may
disclose only that portion of the Confidential Information which you are legally
compelled to disclose.
Blackout Period. You understand that we have a policy pursuant to which no
officer, director or key executive may not engage in transactions in our stock
during the period commencing two weeks prior to the end of a fiscal quarter and
ending the day after the financial information for the quarter and year have
been publicly released. As a member of the audit committee, if you have
information concerning our financial results at any time, you may not engage in
transactions in our securities until the information is publicly disclosed.
Term and Termination
The term of your appointment as a non-employee Director, Chairman of the Board
and Chairman of the Audit Committee of the Company shall be for one year or
until the next Annual Meeting of Stockholders.




--------------------------------------------------------------------------------




This appointment shall terminate immediately and without claim for compensation
on the occurrence of any of the following events:
•
if you resign as a director of the Company for any reason; and/or

•
if this appointment is cancelled by the holder or the holders of the shares by
which you were appointed; and/or

•
if you were appointed by other directors in order to temporary fill vacancy on
the Board and said appointment is cancelled by the Board; and/or

•
if you are removed or not re-appointed as a director of the Company at a General
Meeting of the Company in accordance with the requirements of the Delaware
General Corporate Law and/or any other applicable law or regulation (the "Law")
and/or the Company's Certificate of Incorporation; and/or

•
if you have been declared bankrupt or made an arrangement or composition with or
for the benefit of your creditors; and/or

•
if you have been disqualified from acting as a director (including, but not
limited to, an event in which you are declared insane or become of unsound mind
or become physically incapable of performing your functions as director for a
period of at least 60 days) ; and/or

◦
with your death and if you are a corporation or either entity, with your
liquidation.

◦
if an order of a court having jurisdiction over the Company requires you to
resign.

Any termination of this letter of appointment shall be without payment of
damages or compensation (except that you shall be entitled to any accrued
Expenses properly incurred under the terms of this letter of appointment prior
to the date of such termination).
On termination of this appointment, you shall return all property belonging to a
Group company, together with all documents, papers, disks and information,
howsoever stored, relating to a Group company and used by you in connection with
this position with the Company.
Other Appointments and Renewal
Subject to the proper performance of your obligations to the Company under this
letter of appointment and any applicable law, the Company agrees that you will
be free to accept other appointments and directorships provided that:
•
They do not in any way conflict with the interests of the Company or any member
of the Group; and

•
They do not restrict you from devoting the necessary time and attention properly
to services to be performed under this letter of appointment; and

•
In the event that you become aware of any potential conflicts of interest, these
must be disclosed to the Chairman and/or the Chief Executive Officer (the "CEO")
of the Company as soon as they become apparent.

The performance of individual directors and the Board and its committees is
evaluated annually. If, in the interim, there are any matters which cause you
concern about your position, you should discuss them with the Chairman and/or
the CEO as soon as is appropriate.
Insurance
The Company has directors' and officers' liability insurance in place and will
use commercial reasonable effort to maintain such cover for the full term of
your appointment.
Miscellaneous
In addition to any right pursuant to applicable law, occasions may arise when
you consider that you need professional advice in the furtherance of your duties
as a director. Circumstances may occur when it will be appropriate for you to
seek such advice from independent advisors at the Company's expense, to the
extent provided under applicable law and subject to the prior written approval
of the CEO.




--------------------------------------------------------------------------------




This letter refers to your appointment as a director of the Company and your
(possible) membership of the audit, nomination and the remuneration committees
of the board.
You shall procure that you comply at all times with the Company's inside trading
policies as in effect from time to time.
You shall discharge your general duties as a director pursuant to the Company's
Certificate of Incorporation of the Company and applicable law.
This letter of appointment shall be governed by and construed in accordance with
the law of the State of Florida.




Please sign the attached copy of this letter and return it to the Company to
signify your acceptance of the terms set out above.




Sincerely yours,


IZEA, INC.


/s/ Edward H. Murphy
___________________________
Name: Edward H. Murphy
Title: Chief Executive Officer




AGREED AND ACKNOLWEGED BY:


/s/ Mitchel Laskey
____________________________________
Name of Director: ___________________


Address: ____________________________








--------------------------------------------------------------------------------










December 26, 2012


Mitchel Laskey
MJL Advisors


Dear Mr. Laskey,


We are pleased to offer you a position on the board of directors of IZEA, Inc.,
a Nevada corporation (“IZEA”). For the duration of your association with IZEA,
you will devote such time as is reasonably required to participate in the board
of directors' meetings and affairs, and provide such skill and attention to your
duties as a member of any committee of the board of directors. Upon your
execution of this letter agreement, you will have consented to your appointment
as set forth herein, which will become effective on December 26, 2012.


You hereby also consent to the use of your name and biographical information in
documentation prepared by IZEA as it relates to your becoming a member of IZEA's
board of directors.


Kindly indicate your consent to the matters discussed herein by signing and
returning a copy of this letter to us as soon as possible.


Sincerely,


/s/ Edward Murphy


Edward Murphy
Chief Executive Officer




AGREED AND ACCEPTED:


/s/ Mitchel J. Laskey        December 27, 2012
____________________    ____________________
Date








